                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

SHANE R. CARL,

                       Plaintiff,                    MEMORANDUM DECISION &
                                                     DISMISSAL ORDER
v.

STATE OF UTAH et al.,                                Case No. 1:18-CV-90-RJS

                       Defendants.                   Chief District Judge Robert J. Shelby




       Reviewing this prisoner civil-rights complaint under 28 U.S.C.S. § 1915A (2019), in an

Order dated January 30, 2019, the Court deemed it deficient. (Doc. No. 9.) The Court gave

directions for curing the deficiencies, sent Plaintiff a "Pro Se Litigant Guide" (with a civil-rights

complaint form), and ordered the deficiencies be cured within thirty days. The Court has not

since heard from Plaintiff. Indeed, the Court has not heard at all from Plaintiff since he filed a

supplement to his complaint on October 15, 2018--nearly seven months ago.

       IT IS ORDERED that this action is DISMISSED without prejudice for failure to state a

claim under § 1915(e)(2)(B)(ii), follow the Court’s Order, and to prosecute his case, see

DUCivR 41-2. This action is CLOSED.

               DATED this 13th day of May, 2019.

                                               BY THE COURT:



                                               CHIEF JUDGE ROBERT J. SHELBY
                                               United States District Court
